Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Daniel Pauly on 12/3/2021.
The application has been amended as follows: 
In the claim(s):
Claim 1, line 18; delete “the movement”; add -- a movement --.
Claim 1, line 19; delete “the direction”, “the point”; add -- a direction --, --- a point --.
Claim 7, line 1; delete “in claim 16”; add -- in claim 6 --.
Claim 14, line 2; delete “it is possible by”.
Allowable Subject Matter
Claims 1-4, and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: no prior art disclose combination structures for a motor vehicle lock arrangement including the control arrangement controls the push-open procedure in response to the detection of the operator's triggering gesture in such a manner that as the movement of the operator's hand progresses, in the direction of the door engagement edge at the point in time when the operator's hand arrives at the door engagement edge, the push-open procedure is already triggered, is already in an advanced stage or has already been completed as amended in the claims.

Any inquiry concerning this communication or earlier communication from the examiner should be directed to CHI Q. NGUYEN whose telephone number is (571) 272- 6847. The examiner can normally be reached on Monday-Friday from 7:30 am-4:00 pm. If attempt to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Mattei can be reached at (571) 270-3238. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pairdirect.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866) 217-9197.
 /CHI Q NGUYEN/
Primary Examiner, Art Unit 3635

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale